                             Case 2:20-cv-00406-RFB-BNW Document 169
                                                                 168 Filed 11/04/20
                                                                           11/03/20 Page 1 of 3




                        1     KAEMPFER CROWELL
                              Ryan M. Lower, No. 9108
                              Raleigh C. Thompson, No. 11296
                        2     1980 Festival Plaza Drive, Suite 650
                              Las Vegas, Nevada 89135
                              Telephone: (702) 792-7000
                        3     Facsimile: (702) 796-7181
                              Email: rlower@kcnvlaw.com
                        4     Email: rthompson@kcnvlaw.com
                              SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                        5     Rena Andoh, (pro hac vice)
                              Jeffrey T. Kern, (pro hac vice)
                              Danielle M. Thompson, (pro hac vice)
                        6     30 Rockefeller Plaza
                              New York, New York 10112-0015
                        7     Telephone: (212) 653-8700
                              Facsimile: (212) 653-8701
                              Email: randoh@sheppardmullin.com
                        8     Email: jkern@sheppardmullin.com
                              Email: dthompson@sheppardmullin.com
                        9     SHEPPARD, MULLIN, RICHTER &
                              HAMPTON LLP
                      10      Isaiah Z. Weedn, (pro hac vice)
                              650 Town Center Drive, 10th Floor
                              Costa Mesa, California 92626-1993
                      11      Telephone: (714) 513-5100
                              Facsimile: (714) 513-5130
                              Email: iweedn@sheppardmullin.com
                      12
                              Attorneys for Plaintiffs/Counterdefendants
                      13      MAGMA HOLDING, INC.
                              and META LAB, INC.
                      14                          UNITED STATES DISTRICT COURT

                      15                                  DISTRICT OF NEVADA

                      16       MAGMA HOLDING, INC., a Nevada               Case No. 2:20-cv-00406-RFB-BNW
                               corporation and META LAB, INC., a
                               Nevada corporation,
                      17
                                                 Plaintiffs,               NOTICE OF WITHDRAWAL OF
                                                                           ATTORNEY OF RECORD FOR
                      18            vs.                                    PLAINTIFF’S MAGMA HOLDING,
                                                                           INC. AND META LAB, INC.
                      19       KA TAT "KARTER" AU-YEUNG, an
                               individual; DOES I-X, inclusive; and
                               ROE ENTITIES 1-10, inclusive,
                      20
                                                 Defendants.
                      21
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135
                                                                                                    Page 1 of 3
                             Case 2:20-cv-00406-RFB-BNW Document 169
                                                                 168 Filed 11/04/20
                                                                           11/03/20 Page 2 of 3




                        1     KA TAT AU-YEUNG, an individual,
                                                 Counterclaimant,
                        2
                                     vs.
                        3     MAGMA HOLDING, INC., a Nevada
                              corporation; and META LAB, INC., a
                        4     Nevada corporation,
                                                 Counterdefendants.
                        5

                        6                  Per the Court’s order granting Plaintiffs’ Motion for Leave to

                        7     Withdraw as Counsel, Kaempfer Crowell and Sheppard Mullin give notice that

                        8     they are no longer counsel for plaintiffs in this case and request that their firms be

                        9     removed from the certificate of service and the Court’s CM/ECF notice system for

                      10      this case.

                      11                                             KAEMPFER CROWELL

                      12      IT IS SO ORDERED
                              DATED: 3:29 pm, November 04, 2020
                      13
                                                                     RYAN M. LOWER
                      14                                             RALEIGH C. THOMPSON
                                                                     1980 Festival Plaza Drive, Suite 650
                              BRENDA WEKSLER                         Las Vegas, Nevada 89135
                      15      UNITED STATES MAGISTRATE JUDGE
                                                                     SHEPPARD MULLIN RICHTER &
                                                                     HAMPTON LLP
                      16                                             RENA ANDOH (Pro Hac Vice)
                                                                     JEFFREY T. KERN (Pro Hac Vice)
                      17                                             DANIELLE M. THOMPSON(Pro Hac Vice)
                                                                     30 Rockefeller Plaza
                                                                     New York, New York 10112-0015
                      18
                                                                     SHEPPARD MULLIN RICHTER &
                                                                     HAMPTON LLP
                      19                                             ISAIAH Z. WEEDN (Pro Hac Vice)
                                                                     650 Town Center Drive, 10th Floor
                      20                                             Costa Mesa, California 92626-1993
                                                                     Attorneys for Plaintiffs MAGMA HOLDING,
                      21                                             INC. and META LAB, INC.
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135
                                                                                                            Page 2 of 3
                             Case 2:20-cv-00406-RFB-BNW Document 169
                                                                 168 Filed 11/04/20
                                                                           11/03/20 Page 3 of 3




                        1                              CERTIFICATE OF SERVICE
                                          Pursuant to Fed. R. Civ. P. 5(b), I certify that I am an employee of
                        2
                              Kaempfer Crowell, and that on today’s date, I electronically filed the NOTICE
                        3
                              OF WITHDRAWAL OF ATTORNEY OF RECORD FOR PLAINTIFF’S
                        4
                              MAGMA HOLDING, INC. AND META LAB, INC. with the United States
                        5
                              District Court CM/ECF system, which will send a notice of electronic filing, to the
                        6     addressee(s) shown below:

                        7
                               I. Scott Bogatz                            Charles Vlasic III
                        8      Brad Lipman                                CV3LEGAL
                               I REID RUBINSTEIN & BOGATZ                 197 East California Avenue, Suite 302
                               300 South 4th Street, Suite 830            Las Vegas, Nevada 89104
                        9      Las Vegas, Nevada 89101                    cvlasic@cv3legal.com
                               sbogatz@rrblf.com
                               blipman@rrblf.com                          Attorneys for Defendant
                      10                                                  Counterclaimant/Third-Party Plaintiff
                               Attorneys for Defendant                    Ka Tat "Karter" Au-Yeung
                      11       Counterclaimant/Third-Party Plaintiff
                               Ka Tat "Karter" Au-Yeung
                      12       Mark A. Hutchison
                               Joseph R. Ganley
                               HUTCHISON & STEFFEN, PLLC
                      13       Peccole Professional Park
                               10080 West Alta Drive, Suite. 200
                      14       Las Vegas, NV 89145
                               mhutchison@hutchlegal.com
                               jganley@hutchlegal.com
                      15
                               Attorneys for Receiver Kevin Singer
                      16
                                          DATED: November 3, 2020
                                                                          /s/ Morganne Westover
                      17
                                                                          An employee of Kaempfer Crowell
                      18

                      19

                      20

                      21
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135
                                                                                                        Page 3 of 3
